

AMENDMENT NO. 3 TO RIGHTS AGREEMENT


THIS AMENDMENT NO. 3 TO RIGHTS AGREEMENT (“Amendment No. 3”) is dated as of the
22nd day of December, 2009, by and between Checkpoint Systems, Inc., a
Pennsylvania corporation (the “Company”), and American Stock Transfer & Trust
Company, LLC, a New York limited liability trust company (formerly American
Stock Transfer & Trust Company) (the “Rights Agent”).
 
WHEREAS, the Company and the Rights Agent are parties to that certain Rights
Agreement, dated as of March 10, 1997, as amended by that certain Amendment No.
1 to Rights Agreement, dated as of March 2, 2007 and as further amended by
Amendment No. 2 to Rights Agreement, dated August 5, 2009 (as so amended, the
“Rights Agreement”);
 
WHEREAS, the Board of Directors of the Company has considered the reasons
underlying the adoption of the Rights Agreement;
 
WHEREAS, the Board of Directors of the Company has considered and discussed the
corporate governance implications of the Rights Agreement;
 
WHEREAS, the Company and the Rights Agent desire to amend the Termination Date
of the Rights Agreement to December 24, 2009; and
 
WHEREAS, the Board of Directors of the Company has authorized this Amendment No.
3 at a meeting of the Directors duly called and held.
 
NOW, THEREFORE, in consideration of the premises and mutual agreements set forth
in the Rights Agreement and this Amendment No. 3, the parties, intending to be
legally bound, hereby agree as follows:
 
1. Amendments to Rights Agreement.  The Rights Agreement is hereby amended as
follows:
 
a) Section 7(a) of the Rights Agreement is hereby amended by deleting the date
“March 10, 2017” immediately preceding the parenthetical “(the “Final Expiration
Date”)” in such section, and replacing it with
    the date “December 24, 2009”.
 
b) Exhibit A to the Rights Agreement is hereby amended by deleting the date
“March 10, 2017” in each place in which such date appears in Exhibit A, and
replacing it with the date “December 24, 2009”.
 
c) Exhibit B to the Rights Agreement is hereby amended by deleting the date
“March 10, 2017” in each place in which such date appears in Exhibit B, and
replacing it with the date “December 24, 2009”.
 
2. References to “Agreement”.  The term “Agreement” as used in the Rights
Agreement shall be deemed to refer to the Rights Agreement as amended by
Amendment No. 1, dated March 2, 2007,
   Amendment No. 2, dated August 5, 2009, and as further amended by this
Amendment No. 3.
 
3.  Effectiveness.  This Amendment No. 3 shall be effective as of the date
hereof.
 
4. Counterparts.  This Amendment No. 3 may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
Signature page follows.
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3 to be
duly executed as of the day and year first above written.
 
ATTEST:                                                                                                                         
CHECKPOINT SYSTEMS, INC.
 
           /s/ Raymond D.
Andrews                                                                                   _____/s/
Robert P. van der Merwe
Title:  Senior Vice President
and                                                                                 
Title:  Chairman of the Board,
           Chief Financial
Officer                                                                                                  
President and Chief Executive Officer
 
 
ATTEST:                                                                                                                         
AMERICAN STOCK TRANSFER &.
                                                                                                                                           TRUST
COMPANY LLC
            /s/ Susan
Silber                                                                                                    _____/s/
Herbert J. Lemmer
Title:  Assistant
Secretary                                                                                             
Title:  Vice President